Citation Nr: 0939109	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-22 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Evaluation of kidney dysfunction to include hypertension, 
rated as 10 percent disabling from July 16, 2005, and rated 
as 30 percent disabling from January 5, 2007.  

2.	Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August 1965 to July 1969.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2007 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds remand appropriate here for both claims on 
appeal. 

With regard to the Veteran's increased rating claim for a 
kidney disorder, the Board finds that the Veteran should be 
provided with a VA compensation examination.  A compensation 
examination report would assist the Board in determining the 
adequacy of the Veteran's current evaluations under 38 C.F.R. 
§§ 4.115a, 4.115b.  

With regard to the Veteran's service connection claim for a 
psychiatric disorder to include PTSD, the Board finds 
additional inquiry necessary into the Veteran's claimed 
stressors, which he described in his April 2009 Board 
hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature and severity of any current 
kidney disorder, and associated 
hypertension.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.  

2.  With regard to the Veteran's claim 
for service connection for PTSD, the RO 
should seek additional information from 
the Veteran regarding the details 
surrounding the two claimed stressors he 
described in his April 2009 Board hearing 
- i.e., that he witnessed in February 
1969 a deadly attack on navy landing 
craft at "Bridge Ramp" by an enemy 
combatant on a motorcycle, and that he 
underwent enemy fire while traveling from 
Saigon.  

3.  Pertinent evidence of record should 
then be submitted to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) and/or any other appropriate 
location, for verification of the 
Veteran's claimed stressors, as well as 
verification of any attacks sustained by 
the unit(s) to which the Veteran was 
assigned in Vietnam.    

4.  The submitted information to JSRRC 
must note the Veteran's reported units in 
Vietnam between July 1968 and June 1969 
as evidenced in the record - i.e., Naval 
Support Activity (NSA) in Saigon, and the 
NSA in Danang.  

5.  Any additional development deemed 
necessary under the VCAA should be 
completed, including a specific 
determination as to whether a VA 
examination with a nexus opinion is 
warranted in light of any new findings 
regarding the Veteran's stressors, and in 
consideration of Pentecost v. Principi, 
16 Vet. App. 124, 129 (2002).   

6.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue(s).  
An appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


